  Case 2:19-cv-00196-JRG Document 1 Filed 05/24/19 Page 1 of 22 PageID #: 1



                            ``UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION


LUMINATI NETWORKS LTD.

               Plaintiff,

       v.                                            Case No.

IP NINJA LTD.                                        JURY TRIAL DEMANDED
               Defendant.



                        COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff, Luminati Networks Ltd. (“Luminati”) brings this action under the patent laws of

the United States, Title 35 of the United States Code, and makes the following allegations against

IP Ninja Ltd. (“IP Ninja” or “Defendant”):

                                         THE PARTIES


       1.      Plaintiff Luminati is an Israeli company having a principal place of business at 3

Hamahshev St., Netanya 42507, ISRAEL.

       2.      Upon information and belief, Defendant IP Ninja is an Israeli corporation

headquartered at BSR Tower #4, Floor 24, Metzada 7, Bney Brak, Israel.

                                JURISDICTION AND VENUE

       3.      This is an action for patent infringement under the patent laws of the United States

of America, 35 U.S.C. § 1, et seq.

       4.      This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

§§ 1331 and 1338(a).
  Case 2:19-cv-00196-JRG Document 1 Filed 05/24/19 Page 2 of 22 PageID #: 2



       5.      This Court has personal jurisdiction over IP Ninja because it, directly or through its

subsidiaries, divisions, groups, or distributors, has sufficient minimum contacts with this forum as

a result of business conducted within the State of Texas, and/or pursuant to Fed. R. Civ. P. 4(k)(2).

On information and belief, IP Ninja transacts substantial business in the State of Texas, directly or

through agents, including: (i) at least some of the infringement alleged herein in the United States

occurring in Texas, and (ii) regularly does or solicits business in Texas, engages in other persistent

courses of conduct, maintains continuous and systematic contacts within this Judicial District,

purposefully avails itself of the privilege of doing business in Texas, and/or derives substantia l

revenue from services provided in Texas. For example, on information and belief, IP Ninja utilizes

software, which is, inter alia, the subject of the infringement alleged herein, that routes internet

communications through user devices having IP addresses serving as residential proxies located

in the State of Texas, as well as this Judicial District, permitting IP Ninja to include user devices

in this Judicial District as part of IP Ninja’s residential proxy service. This Court has at least

specific personal jurisdiction over IP Ninja for all asserted claims.

       6.      Following Brunette Machine Works v. Kockum Industries, Inc., 406 U.S. 706

1972), venue is proper in this Court pursuant to 28 U.S.C. §§ 1391 and 1400(b) at least because,

upon information and belief, IP Ninja is a foreign entity.

                                   FACTUAL ALLEGATIONS

       7.      Derry Shribman and Ofer Vilenski are the named inventors of a number of patents,

including U.S. Patent Nos. 9,241,044 (“’044 Patent”) and divisional 9,742,866 (“’866 Patent”)

(collectively the “Asserted Patents”).

       8.      The Asserted Patents are directed toward methods for fetching content over the

Internet through the use of intermediary tunneling devices. Luminati identifies its patents on its




                                                  2
  Case 2:19-cv-00196-JRG Document 1 Filed 05/24/19 Page 3 of 22 PageID #: 3



website at https://luminati.io/patent-marking#system-and- method-for-streaming-content-fro m-

multiple-servers.

        9.      The Asserted Patents were assigned to Hola Networks Ltd. (“Hola”). Hola has

subsequently changed its name to Luminati Ltd., before changing its name to Luminati Networks

Ltd., the Plaintiff in this action.

        10.     Luminati, formerly known as Hola, provides a cloud service connecting tens of

millions of devices over the Internet through a proxy-based network. Each participating device

allows the network to utilize a small fraction of that device’s idle time for the network. Lumina ti

utilizes this network to provide proxy-based services to businesses.

        11.     Since 2014, Luminati has offered proxy-based services relying on its “Residentia l

Proxy Network” that practice one or more claims of the Asserted Patents. Luminati permits its

business customers to utilize its residential proxy network to access data over the Internet using

residential IP addresses from various localities as required by the customers. These residential IP

addresses provide businesses with a number of advantages. For example, Luminati’s customers

may use this network to anonymously compare prices leading to more transparency and lower

prices for consumers. Luminati’s customers may also use residential proxy addresses to test their

web sites from any city in the world. Prior to and separate from the technology at issue in this

case, Hola provided a Virtual Private Network (“VPN”) service called HolaVPN.

        12.     Upon information and belief, IP Ninja has provided a residential proxy service,

since at least May 2018 when Luminati became aware of it. On May 15, 2018, current Lumina ti

Chief Executive Officer Or Lenchner sent a letter to Nadav Moshe, a partner at IP Ninja, notifying

IP Ninja that Luminati is aware that Defendant is offering a residential proxy service, Lumina ti

has intellectual property, including the ’866 Patent, Luminati guards its intellectual property and




                                                 3
  Case 2:19-cv-00196-JRG Document 1 Filed 05/24/19 Page 4 of 22 PageID #: 4



would be harmed by unauthorized activities covered by these patents, and Luminati is willing to

discuss licensing.   On June 11, 2018, Mr. Lenchner had a meeting with Mr. Moshe and Idan

Sharon, vice president of business development and sales at IP Ninja, at Luminati’s office to

discuss IP Ninja’s residential proxy service. In a subsequent email sent from Mr. Lenchner to Mr.

Moshe and Mr. Sharon the next day, IP Ninja was provided with copies of the Asserted Patents.

Upon information and belief, IP Ninja was aware of the Asserted Patents and Luminati’s

allegations of infringement at least as early as May 2018.

       13.     Upon information and belief, IP Ninja offers residential IP proxy services,

advertised as useful for price comparison, advertisement verification, brand protection, and

geographic testing. https://ipninja.io/. Upon information and belief, this includes a residentia l

proxy network with millions of residential IP addresses from more than 100 countries.           Id.,

https://ipninja.io/blogs/why-is-ip- ninja-the-best-residential-ip-proxy-service-provider/.    Upon

information and belief, the IP addresses of these residential proxies are assigned by a standard

Internet Service Provider (ISP) to a homeowner             or other residential or mobile      user.

https://ipninja.io/blogs/residential-ip-proxies-vs-datacentre-proxies/.    Upon information     and

belief, this residential proxy network is used to access content over the Internet, wherein that

content may be divided into portions, each of which includes part of the content and its own content

identifier. IP Ninja touts this service as permitting its customers to harvest data over the web via

millions of IPs from all over the world touted as “real residential IPs.” https://ipninja.io/sdk. IP

Ninja also advertises this service as permitting its customers to select the proxy devices based on

their location in specific countries, states and cities. https://ipninja.io/blogs/mobile-ips-for-ad-

verification/. Upon information and belief, IP Ninja pays a premium to its development partners




                                                  4
  Case 2:19-cv-00196-JRG Document 1 Filed 05/24/19 Page 5 of 22 PageID #: 5



for proxy devices located in the United States. https://ipninja.io/blogs/monetizing-desktop-

software-and-uwp-apps-with- ip-ninjas-sdk/.




https://ipninja.io/




https://ipninja.io/




                                              5
  Case 2:19-cv-00196-JRG Document 1 Filed 05/24/19 Page 6 of 22 PageID #: 6



https://ipninja.io/




https://ipninja.io/




                                      6
  Case 2:19-cv-00196-JRG Document 1 Filed 05/24/19 Page 7 of 22 PageID #: 7




https://ipninja.io/blogs/mobile- ips- for-ad-verification/




https://ipninja.io/blogs/why-is-ip- ninja-the-best-residential-ip-proxy-service-provider/




                                                    7
  Case 2:19-cv-00196-JRG Document 1 Filed 05/24/19 Page 8 of 22 PageID #: 8




https://ipninja.io/blogs/why-is-ip- ninja-the-best-residential-ip-proxy-service-provider/

Upon information and belief, some of these user devices serving as residential proxies (and

associated with respective IP addresses) are located in the Eastern District of Texas.         Upon

information and belief, on a given day a hundred or more user devices belonging to residents in

the Eastern District of Texas are available for use as proxy devices for IP Ninja’s residential proxy

service.

           14.   Upon information and belief, the residential proxy network used as part of the IP

Ninja service is based upon numerous user devices, each of which is a client device identifiab le

over the Internet by an IP address. Upon information and belief, a server (“First Server”) is

operated by IP Ninja and/or a third party having a contractual obligation to IP Ninja to imple me nt

residential proxy network requests sent by IP Ninja. Upon information and belief, whether IP

Ninja owns the First Server and/or contracts with a third-party to operate the First Server, IP Ninja

directs and controls the First Server to implement the IP Ninja residential proxy service.


                                                  8
  Case 2:19-cv-00196-JRG Document 1 Filed 05/24/19 Page 9 of 22 PageID #: 9



        15.     Upon information and belief, software (“Server Software”) is executed that

implements the IP Ninja service. Upon information and belief, IP Ninja directs and controls the

operation of the Server Software to the extent that the Server Software implements the IP Ninja

service. For example, upon information and belief, IP Ninja can direct and control the IP Ninja

service to select residential proxy devices located within a specific country, state or city.




https://ipninja.io/blogs/mobile- ips- for-ad-verification/

        16.     Upon information and belief, each user device in the residential proxy network

sends its respective identifier to the First Server, which stores these identifiers. Upon informa tio n

and belief, IP Ninja uses their own servers, but to the extent that IP Ninja has contractual

relationship(s) with one or more third parties that provide server services, IP Ninja directs and/or

controls these third-party servers to implement its residential proxy network for the IP Ninja

service through the third-party servers and user devices included in the residential proxy network.

Upon information and belief, as part of the IP Ninja service, IP Ninja provides a First Server, which


                                                    9
 Case 2:19-cv-00196-JRG Document 1 Filed 05/24/19 Page 10 of 22 PageID #: 10



authenticates the user devices of IP Ninja customers and controls the access and operation of

requests and responses through the one or more third-party proxy residential networks directed

and controlled by IP Ninja, and is in continuous communication with the Server Software. Upon

information and belief, IP Ninja’s customers directly practice at least claim 81 of the ’044 Patent

and claim 15 of the ’866 Patent by utilizing the IP Ninja’s residential proxy service through their

client devices. IP Ninja also directly practices these claims by implementing customer requests

through its Server Software as part of its IP Ninja service. In addition, upon information and belief,

as IP Ninja knew of the Asserted Patents and had notice that its residential proxy service infringed

these patents, but continued to advertise IP Ninja’s infringing features and enter into contracts with

its customers to provide this service, and IP Ninja intended its customers to implement this

infringing service.




https://ipninja.io/




                                                 10
 Case 2:19-cv-00196-JRG Document 1 Filed 05/24/19 Page 11 of 22 PageID #: 11




https://ipninja.io/




https://ipninja.io/blogs/why-is-ip- ninja-the-best-residential-ip-proxy-service-provider/

        17.     Upon information and belief, IP Ninja has developed and/or is developing the

software to be used in the user devices as part of the IP Ninja service by integration with differe nt

third-party software applications, including at least Aydin Adventure Mobile Apps Love, Girly,

Fun Stickers for Wapp WAStickerApps, Pasquale Piccolo Opus Player – WhatsApp Audio Search

and Organize, and Sinemus Free Video Dowloader.




                                                 11
 Case 2:19-cv-00196-JRG Document 1 Filed 05/24/19 Page 12 of 22 PageID #: 12




https://ipninja.io/blogs/app- monetization- ip-ninja-sdk/

       18.     Upon information and belief, a IP Ninja customer may utilize the IP Ninja

residential proxy network by sending a request (“First Request”) from the IP Ninja customer’s

device (“First Device”), to the above First Server, which responds by sending the IP address

(“Second Identifier”) corresponding to one of a group of client devices in the proxy network, any

one of which may serve as a proxy device (“Second Device”), back to the First Device.

       19.     Upon information and belief, having received the Second Identifier, the First

Device may then send a request (“Second Request”) to the Second Device for specific Internet

data (“First Content”) identified by an identifier (“Content Identifier”) from a target server

(“Second Server”) identified by its own identifier (“Third Identifier”), which is forwarded by the

Second Device to the Second Server. Upon information and belief, the target Second Server


                                                  12
 Case 2:19-cv-00196-JRG Document 1 Filed 05/24/19 Page 13 of 22 PageID #: 13



responds to the forwarded Second Request by sending the First Content to the Second Device,

which is then forwarded back to the First Device. Upon information and belief, to the extent that

the requested content may be divided into portions or slices, the IP Ninja customer’s device, which

is a First Device, can construct the content from the plurality of Content Slices. Upon informa tio n

and belief, IP Ninja advertises the infringing IP Ninja service, including the specific use of proxy

devices or proxy IPs with the intent that its customers will implement the IP Ninja service to

operate as advertised.




https://ipninja.io/




                                                 13
 Case 2:19-cv-00196-JRG Document 1 Filed 05/24/19 Page 14 of 22 PageID #: 14




https://ipninja.io/

        20.      The use of the residential proxy network permits anonymity to IP Ninja customers,

for example for engaging in activities such as web crawling without disclosing the customer’s

identity to the targeted web sites.

                                                 COUNT I
                                      (Infringement of the ’044 Patent)

        21.      Luminati repeats and re-alleges the allegations contained in paragraphs 1-20 of this

Complaint as if fully set forth herein.

        22.      The ’044 Patent entitled       “System    and Method      for Improving     Internet

Communication by Using Intermediate Nodes” was duly and legally issued by the U.S. Patent and

Trademark Office on January 19, 2016, from Application No. 14/468,836 filed on August 26,



                                                  14
 Case 2:19-cv-00196-JRG Document 1 Filed 05/24/19 Page 15 of 22 PageID #: 15



2014, claiming priority to provisional applications 61/870,815 filed on August 28, 2013. A true

and accurate copy of the ’044 Patent is attached hereto as Exhibit A.

       23.      Each and every claim of the ’044 Patent is valid and enforceable, and each enjoys

a statutory presumption of validity under 35 U.S.C. § 282.

       24.      Luminati exclusively owns all rights, title, and interest in and to the ’044 Patent and

possesses the exclusive right of recovery, including the exclusive right to recover for past

infringement.

       25.      Claim 81 of the ’044 Patent recites:

       Claim 81. A method for fetching over the Internet a first content, identified by a
             first content identifier, by a first device, identified in the Internet by a first
             identifier, from a second server identified in the Internet by a third identifier
             via a second device identified in the Internet by a second identifier, using a
             first server, the method comprising the steps of:
             (a) sending the first identifier to the first server;
             (b) sending a first request to the first server;
             (c) receiving the second identifier from the first server;
             (d) sending a second request to the second device using the second
             identifier, the second request includes the first content identifier and the
             third identifier; and
             (e) receiving the first content from the second device.

       26.      As described above, upon information and belief, IP Ninja’s proxy residentia l

network used for the IP Ninja service comprises numerous devices each of which is identifiab le

by its own IP address (“identifier”), which are stored on servers through the execution of Server

Software under the control and/or direction of IP Ninja. Consequently, IP Ninja’s IP Ninja proxy

residential network would comprise at least a First Device and a Second Device with their

corresponding First Identifier and Second Identifier and a First Server.

       27.      As described, upon information and belief, this network would permit a user to

access Internet content (“First Content”), identifiable by a content identifier such as a URL (“First




                                                  15
 Case 2:19-cv-00196-JRG Document 1 Filed 05/24/19 Page 16 of 22 PageID #: 16



Content Identifier”) from a target server (“Second Server”), identifiable by its own corresponding

IP address (“Third Identifier”).

        28.     As described, upon information and belief, the IP Ninja customer sends a request

with its corresponding IP address to the “First Server.” At least the IP Ninja customer device can

serve as a “First Device” with the First Server storing the corresponding IP address (“First

Identifier”) of that “First Device.”

        29.     As described above, upon information and belief, an IP Ninja customer can utilize

its device to send a request (“First Request”), with at least the IP Ninja customer device serving as

the first device (“First Device”), to the First Server, causing the First Server to respond by sending

the Second Identifier back to the First Device. Upon information and belief, a second request

(“Second Request”), comprising a First Content Identifier and a Third Identifier to the Second

Device, is then sent from the First Device to the Second Server using the Second Identifier. Upon

information and belief, the Second Server responds by sending the requested First Content to the

Second Device, which is forwarded back to the First Device.

        30.     Upon information and belief, IP Ninja has had actual notice of the ’044 Patent since

at least June 12, 2018, and has known, including by way of communications before and since that

date and this lawsuit, that implementation of its IP Ninja residential proxy service would infringe

at least claim 81 of the ’044 Patent. Despite this knowledge, IP Ninja has advertised these features

of its IP Ninja residential proxy service and entered into service agreements with its customers

with the intent that the customers would implement this service as described above.

        31.     IP Ninja has been and is now directly infringing, literally and/or under the doctrine

of equivalents, one or more claims, including at least claim 81 of the ’044 Patent, by implementing




                                                 16
 Case 2:19-cv-00196-JRG Document 1 Filed 05/24/19 Page 17 of 22 PageID #: 17



its residential proxy service in the United States without authority and/or license from Lumina ti

and is liable to Luminati under 35 U.S.C. § 271(a).

        32.     IP Ninja has been and is now indirectly infringing, literally and/or under the

doctrine of equivalents, one or more claims, including at least claim 81 of the ’044 Patent, by

providing this residential proxy service to its customers knowing that the use of such service

infringes these claims in the United States without authority and/or license from Luminati and is

liable to Luminati under 35 U.S.C. § 271(b).

        33.     As a result of IP Ninja’s infringement of the ’044 Patent, Luminati has suffered and

continues to suffer damages. Thus, Luminati is entitled to recover from IP Ninja the damages

Luminati sustained as a result of IP Ninja’s wrongful and infringing acts in an amount no less than

its lost profits and/or a reasonable royalty, together with interest and costs fixed by this Court under

35 U.S.C. § 284.

        34.     Luminati has suffered damage because of the infringing activities of IP Ninja, its

officers, agents, servants, employees, associates, partners, and other persons who are in active

concert or participation therewith, and Luminati will continue to suffer irreparable harm for which

there is no adequate remedy at law unless IP Ninja’s infringing activities are preliminarily and

permanently enjoined by this Court.

        35.     IP Ninja’s infringement of the ’044 Patent was, is, and continues to be deliberate

and willful because IP Ninja was and is on notice of the ’044 Patent at least as early as June 12,

2018, yet it continued and continues to infringe the ’044 Patent.

                                                 COUNT II
                                      (Infringement of the ’866 Patent)

        36.     Luminati repeats and re-alleges the allegations contained in paragraphs 1-35 of this

Complaint as if fully set forth herein.



                                                  17
 Case 2:19-cv-00196-JRG Document 1 Filed 05/24/19 Page 18 of 22 PageID #: 18



       37.      The ’866 Patent entitled        “System    and Method       for Improving     Internet

Communication by Using Intermediate Nodes” was duly and legally issued by the U.S. Patent and

Trademark Office on August 22, 2017 from Application No. 14/930,894 filed on August 22, 2017,

a divisional of Application No. 14/468,836 that issued as the ’044 Patent, both of which claim

priority to provisional applications 61/870,815 filed on August 28, 2013. A true and accurate copy

of the ’866 Patent is attached hereto as Exhibit B.

       38.      Each and every claim of the ’866 Patent is valid and enforceable, and each enjoys

a statutory presumption of validity under 35 U.S.C. § 282.

       39.      Luminati exclusively owns all rights, title, and interest in and to the ’866 Patent and

possesses the exclusive right of recovery, including the exclusive right to recover for past

infringement.

       40.      Claim 15 of the ’866 Patent recites:

       Claim 15. A method for fetching a content over the Internet from a first server
             identified in the Internet by a second identifier via a group of multip le
             devices, each identified in the Internet by an associated group device
             identifier, the method comprising the step of partitioning the content into a
             plurality of content slices, each content slice containing at least part of the
             content, and identified using a content slice identifier, and for each of the
             content slices, comprising the steps of:
             (a) selecting a device from the group;
             (b) sending over the Internet a first request to the selected device using the
             group device identifier of the selected device, the first request including the
             content slice identifier and the second identifier;
             (c) in response to receiving the sent first request by the selected device,
             receiving over the Internet the content slice from the selected device; and
             wherein the method further comprising the step of constructing the content
             from the received plurality of content slices, and
             wherein each of the devices in the group is a client device.

       41.      As described above, upon information and belief, IP Ninja’s proxy residentia l

network comprises numerous devices, each of which is a client device identifiable by its own

identifier. Upon information and belief, IP Ninja’s proxy residential network permits IP Ninja’s



                                                  18
 Case 2:19-cv-00196-JRG Document 1 Filed 05/24/19 Page 19 of 22 PageID #: 19



customers to request content from the customer’s device through the IP Ninja residential proxy

service, which forwards such requests through a proxy residential user device (“Selected Device”)

to a target server (“First Server”), which is identifiable by its own IP address (“Second Identifier ”).

The Selected Device is selected from a group of client devices (“Group”), each of which has its

own IP address (“Group Device Identifier”).       As further described above, this content may be

divided into portions (“Content Slices”) identifiable by their own identifiers (“Content Slice

Identifier”).

        42.     As described, upon information and belief, the IP Ninja service permits the IP Ninja

customer to select a proxy user device from the Group and send a request (“First Request”) over

the Internet to the Selected Device using the selected device IP address (“Group Device Identifier

of the Selected Device”).    This First Request includes the Content Slice Identifier and Second

Identifier.

        43.     As described, upon information and belief, the above Selected Device responds to

the First Request by sending the request to the First Server with the Content Slice Identifier. The

First Server responds by sending the requested Content Slice to the Selected Device, which

forwards the Content Slice through the IP Ninja Gateway to the device of the IP Ninja customer,

which is a client device. The client device of the IP Ninja customer then constructs the content

from the plurality of Content Slices.

        44.     IP Ninja has had actual notice of the ’866 Patent since at least May 2018, and has

known, including by way of communications on and since that date and this lawsuit, that

implementation of its IP Ninja residential proxy service would infringe at least claim 15 of the

’866 Patent.    Despite this knowledge, IP Ninja has advertised these features of its IP Ninja




                                                  19
 Case 2:19-cv-00196-JRG Document 1 Filed 05/24/19 Page 20 of 22 PageID #: 20



residential proxy service and entered into service agreements with its customers with the intent

that the customers would implement this service as described above.

        45.     IP Ninja has been and is now directly infringing, literally and/or under the doctrine

of equivalents, one or more claims, including at least claim 15 of the ’866 Patent, by implementing

its residential proxy service in the United States without authority and/or license from Lumina ti

and is liable to Luminati under 35 U.S.C. § 271(a).

        46.     IP Ninja has been and is now indirectly infringing, literally and/or under the

doctrine of equivalents, one or more claims, including at least claim 15 of the ’866 Patent, by

providing this residential proxy service to its customers knowing that the use of such service

infringes these claims in the United States without authority and/or license from Luminati and is

liable to Luminati under 35 U.S.C. § 271(b).

        47.     As a result of IP Ninja’s infringement of the ’866 Patent, Luminati has suffered and

continues to suffer damages. Thus, Luminati is entitled to recover from IP Ninja the damages

Luminati sustained as a result of IP Ninja’s wrongful and infringing acts in an amount no less than

its lost profits and/or a reasonable royalty, together with interest and costs fixed by this Court under

35 U.S.C. § 284.

        48.     Luminati has suffered damage because of the infringing activities of IP Ninja, its

officers, agents, servants, employees, associates, partners, and other persons who are in active

concert or participation therewith, and Luminati will continue to suffer irreparable harm for which

there is no adequate remedy at law unless IP Ninja’s infringing activities are preliminarily and

permanently enjoined by this Court.




                                                  20
 Case 2:19-cv-00196-JRG Document 1 Filed 05/24/19 Page 21 of 22 PageID #: 21



       49.       IP Ninja’s infringement of the ’866 Patent was, is, and continues to be deliberate

and wilfull because IP Ninja was and is on notice of the ’866 Patent at least as early as May 2018,

yet it continued and continues to infringe the ’866 Patent.



                                      PRAYER FOR RELIEF



          WHEREFORE, Plaintiff Luminati respectfully requests that this Court enter:


       A. A judgment that each of the Asserted Patents is valid and enforceable.

       B. A judgment in favor of Luminati that the Defendant has and is infringing the Asserted

             Patents;

       C. A judgment declaring Defendant’s infringement to be willful.

       D. A judgment declaring that this case is exceptional within the meaning of 35 U.S.C. §

             285;

       E. A permanent injunction enjoining Defendant, its officers, directors, agents, servants,

             employees, associates, partners, customers, server owners and/or operators, and other

             persons who are in active concert or participation with IP Ninja, from infringing the

             Asserted Patents and/or such other equitable relief the Court determines is warranted

             in this case;

       F. A judgment and order requiring the Defendant to pay to Luminati its damages,

             enhanced damages, costs, expenses, prejudgment and post-judgment interest, and

             attorneys’ fees, if applicable, for the Defendant’s infringement of the Asserted Patents

             as provided under 35 U.S.C. §284 and/or §285, and an accounting of ongoing post-

             judgment infringement; and



                                                  21
 Case 2:19-cv-00196-JRG Document 1 Filed 05/24/19 Page 22 of 22 PageID #: 22



        G. Any and all other relief, at law or in equity, that this Court deems just or proper.



                                    DEMAND FOR JURY TRIAL

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Luminati hereby demands

a trial by jury of all issues so triable.




Dated: May 24, 2019                               Respectfully submitted,

                                                  By: /s/ Korula T. Cherian__
                                                  Elizabeth L. DeRieux
                                                  State Bar No. 05770585
                                                  Capshaw DeRieux, LLP
                                                  114 E. Commerce Ave.
                                                  Gladewater, TX 75647
                                                  Telephone: 903-845-5770
                                                  ederieux@capshawlaw.com

                                                  Korula T. Cherian
                                                  RuyakCherian LLP
                                                  1936 University Ave, Ste. 350
                                                  Berkeley, CA 94702
                                                  (510) 944-0190
                                                  Email: sunnyc@ruyakcherian.com

                                                  Attorneys for Plaintiff




                                                 22
